GARDNER, J.
(1) According to the testimony of the plaintiff set out in the foregoing statement of the case he had, on July 20, 1913, paid the amount due with the exception of $82 upon the contract here involved, and this balance was paid in full *687pursuant to agreement of the parties, by a delivery of lumber to the defendant, who accepted the same in full settlement of the balance due on said contract. Clearly,' therefore, charge 7 was properly refused as invasive of the province of. the jury.
(2) Under the w.ell-established rule in this state a wider latitude is allowed upon a cross-examination of a witness than upon a direct examination, and the extent of the same is a matter that must, of necessity, largely rest within the discretion of the trial court.—Cox v. State, 162 Ala. 66, 50 South. 398; Wilson v. State, 195 Ala. 675, 71 South. 115. It is very clear that there was no abuse of this discretion in the ruling of the court as to the question asked on cross-examination by the plaintiff of defendant’s witness, as above set out, as to call for a review thereof by this court.
(3) Two witnesses for defendant were asked by his counsel if they knew the general reputation of defendant in the community in which he resided, to which objection was sustained. Assuming, of course, that these questions were asked with the intent of proving defendant’s good character, there was no error in this ruling of the court. Defendant’s good character had not been in any manner impeached or put in issue on the trial of the case, and the mere fact that his testimony was in conflict with that of the plaintiff did not authorize proof of his good character.—McCullars v. Jacksonville Mill Co., 169 Ala. 582, 53 South. 1025.
We find no error in the record, and the judgment is accordingly affirmed.
Affirmed.
Anderson, C. J., and McClellan and Sayre, JJ., concur.